Title: To Thomas Jefferson from Edward Smith, 18 January 1809
From: Smith, Edward
To: Jefferson, Thomas


                  
                     
                     New York January 18th. 1809.
                  
                  The Petition of Edward S. Smith of the City of New York.
                  Respectfully sheweth.
                  That your Petitioner is a Native Citizen of the City and State of New York, and disposed to pursue a Military and Naval life having served a regular apprenticeship to the seafaring business is desirous to Obtain the appointment of a Midshipman in the Navy of the United States—
                  Your Petitioner therefore respectfully prays that the President of the United States will be pleased to Nominate and by and with the advice of the Senate or otherwise according to the Laws and Constitution of the United States appoint him to be a Midshipman in the Navy thereof, and as in duty bound will ever pray &c.
                  
                     Edward S Smith 
                     
                  
               